44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dean OLIVER, Appellant,v.WASHINGTON FEDERAL SAVINGS BANK, Appellee.
No. 94-7016.
United States Court of Appeals, District of Columbia Circuit.
Nov. 30, 1994.

Before:  SILBERMAN, HENDERSON and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  On consideration thereof, it is


2
ORDERED that the district court's affirmance of the bankruptcy court's nondischargeability decision be affirmed.  The appellant offered no competent evidence to contradict the appellee's summary judgment affidavit establishing its reasonable reliance on the appellant's loan application as submitted.  See Fed.R.Civ.P. 56(c), (e);  Bankr.R. 7056.  Further, there was no clear error in the bankruptcy court's factual finding that the appellant intended to deceive the appellee when he failed to disclose on that application substantial debt he owed on other properties.  See In re Coughlin, 27 B.R. 632, 636 (Bankr. 1st Cir.1983);  In re Rodriguez, 29 B.R. 537, 541 (Bankr.E.D.N.Y.1983);  In re Rickey, 8 B.R. 860 (Bankr.M.D.Fla.1981).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).